Citation Nr: 1038773	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-16 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia (previously diagnosed as 
dementia praecox).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from March 1941 to July 1941.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

In August 2009, the Board remanded this claim for additional 
development.  In June 2010, the Board requested an expert medical 
opinion from the Veterans' Health Administration (VHA).  See 38 
C.F.R. § 20.901 (2009).   

As is discussed in more detail below, the medical evidence of 
record indicates that the Veteran has been diagnosed with various 
mental conditions.  This appeal is expanded from the Veteran's 
original claim to include all acquired psychiatric disorders.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a 
claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of his mental illness).

The Board notes that a claim of entitlement to service connection 
for dementia praecox was previously denied by the RO in March 
2005.  However, since that time, Clemons has amended the manner 
in which psychiatric disorder claims are analyzed.  The Court has 
held that when there is an intervening change in the law or 
regulation creating a new basis for entitlement to benefits, a 
claim under the liberalizing regulation is a claim separate and 
distinct from the claim previously and finally denied and may be 
reviewed on a de novo basis.  See Spencer v. Brown, 4 Vet. App. 
283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. 
denied, 513 U.S. 810 (1994).  Furthermore, new evidence 
pertaining to the Veteran's claim has been submitted since the 
March 2005 decision, including a VHA expert medical opinion.


FINDING OF FACT

An acquired psychiatric disorder, to include schizophrenia 
(previously diagnosed as dementia praecox) is causally or 
etiologically related to service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include schizophrenia (previously diagnosed as dementia praecox) 
is established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the Veteran, and remand for such notice 
and/or development would be an unnecessary use of VA time and 
resources.



	(CONTINUED ON NEXT PAGE)



II.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder, to Include Schizophrenia (Previously 
Diagnosed as Dementia Praecox)

Under the relevant laws and regulations, service connection may 
be granted if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service connection 
on the merits, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
matter, the benefit of the doubt will be given to the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks service connection for an acquired psychiatric 
disorder, to include schizophrenia.  He asserts that his disorder 
began during active service.

In determining whether the Veteran's psychiatric disorder is 
related to service, the Board will first address whether the 
presumption of soundness attaches in this instance and, if so, 
whether it has been rebutted by clear and unmistakable evidence.  

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled into service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 3.304(b); see 
also VAOPGCPREC 3-03 and Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004).  

The presumption of soundness attaches only where there has been 
an induction examination that did not detect or note the 
disability of which the Veteran later complains.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly such 
conditions as are recorded in examination reports."  38 C.F.R. § 
3.304(b).  A "[h]istory of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).

When no pre-existing condition is noted upon entry into service, 
the Veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the Veteran's 
disability was both pre-existing and not aggravated by service.  
See VAOPGCPREC 3-03.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" pre-existing 
condition.  38 U.S.C. § 1153.  If this burden is met, then the 
Veteran is not entitled to service-connected benefits.  However, 
if the government fails to rebut the presumption of soundness 
under 38 U.S.C.A. § 1111, the Veteran's claim is one for service 
connection. 

Service treatment records were reviewed.  The Veteran's entrance 
examination conducted in March 1941 did not note any psychiatric 
abnormalities.  In June 1941, the Veteran was admitted to the 
hospital with a diagnosis of mumps, bilateral.  A day after 
hospital discharge, the Veteran was found in a maniacal state on 
the hospital grounds and admitted to the hospital for dementia 
praecox, unqualified, as evidenced by phases of stupor, 
catatonia, delusions, and disorientation.  The Veteran was then 
discharged from service in July 1941 based on incapacitation for 
military service by reason of phases of stupor, catatonia, 
delusions and disorientation.  The Medical Board determined in 
July 1941 that the condition existed prior to induction and was 
not aggravated by the military service.  

Post-service records indicate the Veteran has received multiple 
diagnoses including an anxiety disorder, severe depressive 
reaction, insomnia, nervous instability, manic-depressive, 
schizophrenia, schizoaffective, and dementia.  Several statements 
have also been submitted from family and friends indicating that 
the Veteran was normal prior to service and after service, he was 
treated for a nervous disorder.

In November 2004, the Veteran's private psychiatrist submitted a 
statement.  He reported that the Veteran was treated and 
hospitalized at an Army Hospital because of having a violent or 
maniacal state, tearing and striking objects, following a case of 
mumps without orchitis, and he was discharged with the diagnosis 
of dementia praecox, which was the previous name of what is now 
diagnosed as schizophrenia.  The psychiatrist stated that the 
record from the Army and the VA Hospital show the Veteran has 
been diagnosed and treated as a case of schizophrenia.

In June 2010, the Board requested an expert medical opinion from 
the VHA.  The examiner stated that there is ample evidence on 
file that the Veteran experienced the onset of a severe 
schizophrenic illness while on active duty in June 1941, which 
led to his discharge.  The examiner opined that there was little, 
if any, connection with the attack of mumps; however, the 
examiner opined that the Veteran's schizophrenic illness began 
after he entered service and has continued in various forms to 
the present.  The examiner could find no evidence that this was a 
pre-existing condition and could not find the assertion of pre-
existence to be credible.  See June 2010 VHA opinion.

As such, based on the totality of the evidence, the Board finds 
that the evidence does not rebut the presumption of soundness.  
There is no clear and unmistakable evidence that the Veteran's 
disability pre-existed his entry into service.  Not having found 
clear and unmistakable evidence of a pre-existing disability, the 
claim becomes one of direct service connection.

As stated previously, VA outpatient and private treatment records 
indicate the Veteran currently has schizophrenia and has been 
diagnosed with various other psychiatric disorders.  The 
Veteran's service treatment records clearly indicate that he 
suffered from a psychiatric disorder during service, which led to 
his discharge.  Finally, the VHA examiner in June 2010 opined 
that there is ample evidence on file that the Veteran experienced 
the onset of a severe schizophrenic illness while on active duty 
in June 1941.  Therefore, the Board finds that service connection 
for an acquired psychiatric disorder, to include schizophrenia 
(previously diagnosed as dementia praecox) is warranted.


ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia (previously diagnosed as dementia praecox), 
is granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


